                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                                    Case No. 19-CR-67

XENGXAI YANG,

             Defendant.


                    MOTION TO ADJOURN SENTENCING




             The defendant, by attorney Tom Phillip, hereby requests that the

Court reschedule the sentencing hearing currently scheduled for April 13, 2020.

The defendant believes that the ends of justice served by an adjournment outweigh

the best interest of the public and the defendant. See 18 U.S.C. ' 3161(h)(7)(A).

             As grounds, counsel submits the following:

             1.     Yang is charged in an indictment with armed bank robbery,

brandishing a firearm in relation to a crime of violence, and possession of a short-

barreled rifle, all in violation of 18 U.S.C. '' 2113(a), 924(c), and 26 U.S.C. § 5841.

Docket No. 1.

             2.     Yang’s prior counsel entered a notice of an insanity defense

(Docket No. 8), and a court-appointed psychologist examined Yang and filed a
report. Docket No. 13. The report found that Yang was sane at the time of the

offense.

            3.     On January 17, 2020, Yang entered guilty pleas to Counts 1 and

2 pursuant to a written plea agreement. Docket Nos. 15, 16.

            4.     On February 6, 2020, Yang filed a pro se letter requesting new

counsel and also asking to withdraw his plea. Docket No. 17.

            5.     On February 10, 2020, the Court held a status conference and

allowed prior counsel to withdraw. Docket No. 18. New counsel was allowed to

explore whether motions to withdraw the defendant’s guilty plea and/or to file

for an insanity defense were warranted. The sentencing date was kept on the

calendar as previously scheduled for April 13, 2020. Id.

            6.     Undersigned counsel filed a notice of appearance on February

19, 2020. Docket No. 19.

            7.     Counsel retained an expert to review the prior report regarding

the defendant’s sanity. The expert will also further examine the defendant and will

consult with counsel regarding whether further filings are warranted. Even

without the current problems regarding COVID-19, that examination and

consultation would not be complete by the time of the currently scheduled

sentencing hearing.


                                                               FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
                                         2
             8.    Counsel received paper file materials from prior counsel, and

with the help of the government, has received new copies of voluminous

audio/video evidence. Counsel is in the process of reviewing these materials.

Again, even without scheduling and meeting problems posed by COVID-19,

counsel’s review of the discovery materials would not be complete by the time of

the currently scheduled sentencing hearing.

             9.    Counsel is authorized to state that the government does not

object to rescheduling this case.

             10.   Counsel believes that the ends of justice served by an

adjournment outweigh the best interest of the public and the defendant. See 18

U.S.C. ' 3161(h)(7)(A).

             11.   Specifically, an adjournment accomplishes multiple ends. First,

the additional time will allow counsel to review discovery and talk to the

defendant. Second, additional time would allow the defense expert time to meet

with the defendant, examine him, and consult with counsel regarding any insanity

defense. Third, the additional time would enable counsel for the defendant the

reasonable time necessary for effective preparation regarding any possible

motions regarding plea withdrawal and/or an insanity defense, taking into

account the exercise of due diligence. See 18 U.S.C. ' 3161(h)(7)(B)(iv).


                                                                FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                          3
                        THEREFORE, on the above grounds, counsel for Yang respectfully

requests that the sentencing hearing be adjourned. Counsel requests that the

matter be placed on the calendar for a status conference in approximately 60 days.

                        Dated at Green Bay, Wisconsin, this 18th day of March, 2020.

                                                                          Respectfully submitted,

                                                                          s/ Tom Phillip
                                                                          Tom Phillip, Bar #1023113
                                                                          Attorney for Defendant
                                                                          Federal Defender Services of Wisconsin, Inc.
                                                                          801 E. Walnut Street, Second Floor
                                                                          Green Bay, Wisconsin 54301-4401
                                                                          Tel: 920-430-9900
                                                                          Fax: 920-430-9901
                                                                          tom_phillip@fd.org


N:\Cases-Open\Y-Z\Yang, Xengxai - 20-065\Pre-trial\Motion to Adjourn Sentencing.docx




                                                                                                    FEDERAL DEFENDER SERVICES
                                                                                                           OF WISCONSIN, INC.
                                                                               4
